OFFICE    OF THE    ATTORNEY        GENERAL      OF TEXAS
                               AUSTIN




Honorable J. C. Blair, Pre&larit
State Board of E&motlon
Kerenn, Toma

Dear sir:




                                                     19, lW9,     proaenting
                                                    8 a mmb4r     of the

the Gomraor,
In you.ask th
mrplw"    in t



                                            the purp4s4e of tbla
                                     tlra whether th4 '4!Btimntrd
                                        fs or that eharaoter with
                                                  smr irrpu* ry

                          ng   th4   *44tiaat4d      4\upr1u*‘
                        ch whhioh the board ta au-
                     to deal, ktar #ho beard laufal-
                    t such aurplas, or any pottiosi
            of it, to be used to dotray t?aY*llng;
            erpeaa46'0"

          w's direct your attwtlon  to that portion or th8
gsaercl riA4r to th4 Oln4ral  &pproptbtlo4b B111 rhidh m&B
as rollcnrat
                                                                        Al
                                                                  445



Zionorable J. C. Blair,   iage   2




               "Trarsling EXp4D848. (a) It 18 pro-
          vided that no expendlturs shall b4 smds for
          traveling expens44 by auy dspfmaent of thi8
          state In exoesa of the a&oant or mne~ item-
          be4 herein for atlidpurFo8e. This provl-
          eion shall be applioable whhether the Item
          Sor txnrell~ 4xperm44 Is to be paid out of
          th4 approprlatlon fro'oatlm C4114ral Fund, from
          r488, reoeipte or 8p4olal ma8     oolleoted by
          virtue or oextald laws or this state, or mm
          oth4r id8    (axclurrivs of F4doral mnae)
          available for use by a departu,ent.w

              Ae your appropriation eppeare atter the veto of
the Oovernor, no amount of money 14 Itsei44d and amllabl4
therein for atraoellng 4xp4n4en.      By the plain languag4 of
ths provisiona of the rider above quoted,     whars n0 amOurIt
iO prorlded     ior trareling 4xpOzme, no noney may be axpsnded
for that purpo44. And thi8 prohibition 4xtsnda to the lmard
a8 well as to the dspartment headrr. It roti ba a rut114
#mtum       for the board to.authorlu4 the u~4 oi moneys Sor 8
purpose for whloh th4 legislature ha8 pmvid4d no eon4pa
ahall be emnt, maor        the terms 0r th4 dder, the board is
tot at Ub4rty to authorize exp4ndlture or a mrplur for
*travelfug 4xp4nse: *, but in denIs& that power by nooewaxy
lmplloation rxom th4 language guotad.

           Your applloation 8t4t48, and you ooxlt4nd, that
four board onnaot funotlon 4tflOiently without trarallug
4xp4ns4a. That ia a matter whioh necessarily must bar4 bean
betermine advsrsely to your oontention by th4 Oommuor
when he vetocrd the Itea% provided by the L4gl8latur4 tar
trat41ing 4xp4ns.8. The hardship, ii any, thus irnpoa4d on
your  department, ariords no ‘bath  for the aaatuaptlon by this
depm%uent or ths legislatLv4 or ewoutire pr4rogatlv8, nor
does It afford any basle for the oonatruotlon of th4 appro-
prlation bill oontraxy to Its plain lntsnt and wranlug.

           It oay be true, aa you point out, that the lsgla-
lature nmut to appropriets the $6,000 per axmum ror q4r
tile=81~6 traveling 4xp0n848~, and that the OalOsioa of th4
words *and tra+ellug exp4ns4aa rae inaavert4nt, (though
this theory is weaken4d by the iaOt that the lOgialatW4
had prooi646 a sp40iriO Item or $mo.Co p4r annua for
ntrarellng ex;4nseP which WZIS vetoed by the Gfat4rnor).




                                              .,..
Hmorable   J. C. Blair, Page S




Howver, mnl.i4station of legialatire intent by non-aotlon is
not Oamoiont    to satiory the r4quirement or our OOAPtltUtiOA
that the intent or our leglslatura b4 eriQeno4d by overt
aation, th;.t money be slthdrawn Srom the Treasury only in
pureunn44 of,apeolS~o appropriatloaa aad by law.

                                        Tours very truly

                                    ATTOANBT Wk%RAL     OF TEXAS




                                         Riohard 0. Wlrohlld
                                                      AllaistnBt
fm?:FL




  AppROVXi.Ds~ 5, '1939
                     .

  ATTORNEY GENERAL OF TMAS




                                                            0
                                                                   APPROVED
                                                                    OPINION
                                                                   COMMCITEE

                                                               BYW.
                                                                 oI*WUA*